Order entered October 17, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00473-CV

   TIMOTHY JOHN WHALEN AND THE WHALEN LAW FIRM, PLLC, Appellants

                                               V.

                         CHARLES WILLIAM JOHNSON, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-04182

                                           ORDER
       Before the Court is appellee’s fourth motion to extend time to file brief. Appellee asserts

the extension is needed because a complete copy of the reporter’s record has not yet been filed.

       Our records reflect appellants filed their brief on June 13, 2016, before the reporter’s

record had been filed. Accordingly, we ordered the appeal submitted without the reporter’s

record. Four days later, a partial reporter’s record was filed. Appellants, however, did not seek

to have the order submitting the appeal without the reporter’s record vacated, nor did they seek

to amend their brief.

       Following one extension request, appellee filed a second motion to extend time to file

brief. In this motion, appellee asserted a complete copy of the reporter’s record was necessary

for proper disposition of the appeal. Appellee further asserted he had requested the record on
August 9, 2016. Appellee paid for the record August 22, 2016. To date, however, the record has

not been filed.

       We VACATE our June 23, 2016 order submitting the appeal without the reporter’s

record and ORDER Antoinette Reagor, Official Court Reporter of the 68th Judicial District

Court, to file the remaining portion of the record no later than November 17, 2016.         No

extensions will be granted absent exigent circumstances.      We GRANT appellee’s fourth

extension motion to the extent we ORDER the brief be filed within thirty days of the filing of

the reporter’s record.

       We DENY as moot Ms. Reagor’s request to extend time to file the reporter’s record.




                                                  /s/    CRAIG STODDART
                                                         JUSTICE